Citation Nr: 0314579	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-12 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 13, 1996, 
for an increased combined 100 percent rating for service-
connected erythema multiforme.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 RO decision which increased a 0 
percent rating to a combined 100 percent rating for service-
connected erythema multiforme, effective June 13, 1996.  The 
veteran appealed for an earlier effective date for such 
increased rating.  In May 2000, he testified at a hearing at 
the RO before a Member of the Board (i.e., Travel Board 
hearing).  In June 2000, the Board denied the claim for an 
earlier effective date.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2001, the VA Secretary filed an unopposed motion 
requesting that the Court vacate and remand the Board's June 
2000 decision based on the newly enacted requirements of the 
Veterans Claim Assistance Act of 2000 (VCAA); by an April 
2001 order, the Court granted the motion.  The Board again 
denied the claim for an earlier effective date in a March 
2002 decision.  The veteran again appealed to the Court.  In 
January 2003, the VA Secretary and the veteran filed a joint 
motion requesting the Court to vacate and remand the March 
2002 Board decision; a January 2003 Court order granted such 
motion.

In recent correspondence filed with the Board in May 2003, 
the veteran's attorney raised the issue of clear and 
unmistakable error (CUE) in prior RO and Board decisions.  At 
this point, it is unclear which specific decisions he alleges 
are based on CUE.  The veteran and his attorney are advised 
that they may file with the RO a claim of CUE in prior RO 
decisions, and they may file with the Board an appropriate 
motion for CUE review of a prior Board decsion.  See 
38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 
3.105(a), 20.1400 (2002).  For now, however, CUE issues are 
not on appeal.




FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for an effective date 
earlier than June 13, 1996, for an increased combined 100 
percent rating for service-connected erythema multiforme, and 
evidence necessary to decide the claim has been obtained. 

2.  On June 13, 1996, the veteran filed a claim for an 
increased (compensable) rating for his service-connected 
erythema multiforme; the RO subsequently granted a combined 
100 percent rating for erythema multiforme and assigned June 
13, 1996, as the effective date of the increased rating, with 
payment pursuant to the award being effective on July 1, 
1996; and it is not factually ascertainable that the 
disability increased in severity within the year preceding 
June 13, 1996.


CONCLUSIONS OF LAW

1.  The VA has complied with the notice and duty to assist 
requirements of the VCAA, and related VA regulation, with 
respect to the veteran's claim for an effective date earlier 
than June 13, 1996, for an increased combined 100 percent 
rating for service-connected erythema multiforme.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

2.  The criteria for an effective date earlier than June 13, 
1996, for an increased combined 100 percent rating for 
service-connected erythema multiforme, have not been met.  
38 U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 
3.400 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from January 
1968 to December 1968. 

In a December 1968 decision, the RO granted service 
connection and a 50 percent rating (temporary 
convalescent/prestabilization rating) for erythema 
multiforme.

In a June 1969 decision, the RO reduced the rating of 
erythema multiforme to 10 percent.

In April 1979, the veteran requested an increase in the 
rating for erythema multiforme.  He provided an address in 
[redacted], North Carolina, and he stated that the [redacted] 
address should be used only for correspondence related to his 
claim, not for any change in address for his VA compensation 
check.  Initial correspondence from the RO to the veteran was 
sent to his address in [redacted], North Carolina.  In June 
1979, the RO denied the claim for an increase in the 10 
percent rating for erythema multiforme.  Filed down on the 
left hand side of the veteran's claims folder is a VA change 
of address form (VA Form 572), which was signed and dated by 
the veteran on June 25, 1979; this form was received by the 
RO on June 27, 1979 (as shown by date-stamp on the back of 
the form); and on this form the veteran indicated his new 
permanent address was a post office box in [redacted], 
Pennsylvania.   In July 1979, the RO mailed notice of the 
recent denial of an increased rating, and such notice was 
sent to the veteran at the post office box address in [redacted], 
Pennsylvania.  Such notice was not returned as undeliverable.

In a February 1982 decision, the RO reduced the rating to 0 
percent, to be effective from May 1982.  The veteran appealed 
such decision.  In September 1984, the Board denied a 
compensable rating for erythema multiforme.  

In a February 1988 decision, the RO denied a compensable 
rating for erythema multiforme.  In March 1988, the RO 
informed the veteran of this and of his appellate rights, and 
he did not appeal.

In an August 1992 decision, the RO denied a compensable 
rating for erythema multiforme.  In a September 1992 letter, 
the RO informed the veteran of the adverse action and of his 
appellate rights; he did not appeal.

From June 1995 to June 1996, there are no medical records, or 
any other evidence, pertaining to erythema multiforme.

On June 13, 1996, the veteran submitted a claim for an 
increased (compensable) rating for erythema multiforme, 
alleging that his condition had worsened.

Dr. Reese wrote in August 1996 that the veteran had been a 
patient there since 1981 for treatment of various assorted 
orthopedic problems, mainly chronic thrombophlebitis of both 
lower extremities with steady worsening since 1981.

The veteran underwent a VA examination of the skin in August 
1996, which noted the history of idiopathic erythema 
multiforme developed in service with eventual development of 
lymphedema with tremendous swelling of the feet, lower legs, 
thighs, hands, and lower arms.  The areas of chronic 
lymphedema had eventually broken down into ulcers, resulting 
in scars of the lower legs and arms and necessitating skin 
grafts in some places.  At the time of the examination, he 
had tremendous lymphedema of both lower extremities up to the 
mid-thigh area as well as lymphedema on the arms.  The 
diagnosis was a history of erythema multiforme with no 
evidence present on examination or for many years; chronic 
lymphedema probably secondary to intravenous drug abuse; and 
scarring in the upper and lower extremities due to trauma and 
intravenous drug abuse.

In a September 1996 decision, the RO denied a compensable 
rating for erythema multiforme.  The veteran appealed this 
decision.  

The veteran testified at an RO hearing in July 1997 about the 
severity of his condition since service.  Additional medical 
records since the 1980s were submitted concerning the 
service-connected disability and other ailments, and VA 
examinations of the service-connected disability were 
provided in 1998. 

In March 1998, a hearing officer of the RO increased the 
ratings for erythema multiforme of the left lower extremity 
to 60 percent, for erythema multiforme of the right lower 
extremity to 60 percent, and for erythema multiforme of other 
sites to 50 percent.  This resulted in a combined 100 percent 
rating for erythema multiforme, which the RO made effective 
as of the June 13, 1996 claim for increased rating (with 
payment of increased compensation effective on July 1, 1996).  

In an April 1998 letter, the veteran indicated that the grant 
of a combined 100 percent rating for erythema multiforme 
satisfied his appeal as to the evaluation of the disability.

In a May 1998 letter, received by the RO in June 1998, the 
veteran expressed his disagreement with the effective date 
assigned for the combined 100 percent rating for erythema 
multiforme.  He argued that he had been appealing for an 
increased rating for his disability since 1982, and that the 
assigned rating should be retroactive to 1982.

In July 1998, the RO issued a statement of the case (SOC) to 
the veteran and his then-representative, explaining the basis 
for the effective date for the increased rating.

In his August 1998 substantive appeal, the veteran asserted 
that his condition has existed and deteriorated over time 
since service.  He claimed that as a compensable rating has 
been reinstated it should have been payable retroactive to 
the date payments had previously ceased.

At a May 2000 Travel Board hearing, the veteran testified 
that his erythema multiforme was severely disabling during 
service; that since service his condition has fluctuated but, 
as a whole, has worsened; and that because the onset of his 
condition was in 1968 he should be compensated at the 100 
percent level from that time, and not from 1996.

As noted in the introduction of the present Board decision, 
Board decisions of June 2000 and March 2002, which denied an 
earlier effective date for an increased combined 100 percent 
rating for service-connected erythema multiforme, were 
vacated by orders of the Court.  After each of the Court 
orders, the veteran and his representative were given 
opportunities to submit additional evidence and argument; no 
additional evidence was submitted, although the 
representative submitted additional argument.  

In May 2003 written argument to the Board, the veteran's 
attorney discussed CUE, which, as noted, is not a matter 
currently on appeal.  The attorney also noted that in April 
1979, the veteran filed a claim for an increased rating for 
erythema multiforme, at which time he reported an address in 
[redacted], North Carolina; it was noted that the RO denied 
this claim in June 1979; it was alleged that (in July 1979) 
the RO sent notice of the denial to a wrong address in 
[redacted], Pennsylvania; and it was argued that therefore the 
June 1979 RO denial never became final, and that the correct 
effective date for an increased rating should be in April 
1979.  In his May 2003 written argument, the veteran's 
attorney commented that the March 2002 Board decision had 
stated that it was not factually ascertainable that an 
increase in the service-connected disability had occurred 
within the year prior to the June 1996 claim for an increased 
rating; the veteran's attorney maintained that such was not 
the case, since the file showed the condition had been 
present since 1982; and the veteran's attorney argued that 
therefore the effective date for an increased rating should 
be in June 1995. 

II.  Analysis

The Board has been directed to readjudicate the matter in 
light of the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), which in pertinent part has been codified at 
38 U.S.C.A. §§ 5103 and 5103A and implemented by regulation 
at 38 C.F.R. § 3.159.  Specifically, the January 2003 joint 
motion of the parties indicates that further discussion is 
needed as to how the VA has fulfilled the duty to notify a 
claimant of what evidence is necessary to substantiate a 
claim, who bears the responsibility for submitting any such 
evidence, and how specific documents in the record satisfied 
this duty.  The joint motion characterized the determination 
of the proper effective date as a factual issue.  The joint 
motion also maintained that the VA had not informed the 
veteran that he could submit medical evidence for the one-
year period prior to June 13, 1996, for purposes of obtaining 
an earlier effective date for the increased combined 100 
percent rating for erythema multiforme.

In brief, the VCAA and a companion VA regulation provide that 
the VA shall notify a claimant of the evidence necessary to 
substantiate a claim and that the VA shall make reasonable 
efforts to obtain evidence, including obtaining identified 
relevant records and providing a VA examination when 
necessary to make a decision on the claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

The early case law from the Court, after enactment of the 
VCAA, was that cases involving almost any VA claim had to be 
remanded to determine the applicability of the VCAA.  See, 
e.g., Holiday v. Principi, 14 Vet. App. 280 (2001).  However, 
the case law evolved, and the Court recognized that the VCCA 
does not apply and remands are not required in a number of 
situations, such as when a case turns on the law rather than 
the evidence, or when the record shows the evidence has been 
fully developed and there is no reasonable possibility that 
further development would aid in substantiating a claim.  
See, e.g., Wensch v. Principi, 15 Vet. App 362 (2001).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) addressed the retroactive applicability of 
some of the provisions of the VCAA.  Bernklau v. Principi, 
291 F.3d 795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002).  In both Dyment and Bernklau, the 
Federal Circuit held that sections of the VCAA pertaining to 
the notice and assistance to be provided to claimants by the 
VA are not retroactively applicable to proceedings that were 
complete before VA and were on appeal to the Court when the 
VCAA was enacted.  So, in retrospect, it appears the Board's 
first decision in June 2000 should never have been subject to 
a Court remand for consideration of the VCAA.  Yet it was, 
lengthening the appellate process.

The latest Board decision of March 2002 was vacated by 
another Court remand in January 2003, prompted by a January 
2003 joint motion.  If the joint motion is taken at face 
value, the veteran's attorney is at a loss as to what 
evidence is needed to substantiate the claim, and what 
evidence he must obtain and what evidence the VA is to 
obtain.  This, of course, is not the situation, as the 
veteran's attorney has full understanding of the procedures 
of the claims process.  Yet the case comes back for another 
round at the Board, and with regard to the VCAA, the Board 
has been directed to tell the appellant what he already 
knows.

Over the protracted proceedings in this matter, the VA has 
informed the veteran of the evidence necessary to 
substantiate his claim and of his and the VA's mutual 
responsibilities for providing such evidence.  The VA has 
accomplished this via (1) the March 1998 hearing officer's 
decision; (2) two April 1998 letters; (3) a July 1998 SOC; 
(4) the Board's June 2000 decision; (5) the April 2001 motion 
filed with the Court by the Secretary; (6) a letter from the 
Chief Counsel of the Board's Litigation Support Division 
mailed in July 2001 and remailed in December 2001; (7) the 
Board's vacated March 2002 decision; (8) the January 2003 
joint motion for remand filed with the Court by the Secretary 
and the veteran; and (9) an April 2003 letter from the Chief 
Counsel of the Board's Litigation Support Division.

Several of the aforementioned documents generally set forth 
the veteran's rights and responsibilities for filing 
additional evidence or argument pertaining to his claim, 
without specifying the specific nature of such argument or 
evidence.  However, several of the aforementioned documents 
provide more specific guidance to the veteran and to his 
representative.  

The vacated Board decisions point out that there are no 
medical records of treatment of the service-connected 
condition from the year before the June 1996 claim for 
increased rating.  The January 2003 joint motion to the Court 
maintains the appellant was never told he could submit such 
evidence from the year before the claim.  Yet, when given an 
opportunity to submit or identify any such evidence, the 
veteran and his attorney have not done so.  In fact, the 
appellant does not allege there is any such medical evidence 
from the year before the claim, and his theory for an earlier 
effective date rests on records from outside this one-year 
period.  See, e.g., May 2003 written argument to the Board by 
the veteran's attorney.  The January 2003 joint motion 
indicates that the veteran's representative, in signing the 
joint motion, recognized that medical evidence from the year 
preceding the June 1996 claim might affect the effective date 
for the increased rating.  

The Board concludes that specific documents in the record, 
including those documents that have been prepared in 
association with the appeal of the matter to the Board and 
Court, have satisfied the duty to notify requirements of the 
VCAA.  Under 38 U.S.C.A. § 5103(a), the VA "shall notify the 
claimant . . . of any information, and any medical or lay 
evidence, not previously provided to the [VA] that is 
necessary to substantiate the claim."  There is no such 
previously unprovided information or evidence.

Thus, the Board concludes that through the documents 
discussed above, the VA has informed the veteran of the 
evidence necessary to substantiate his claim and of his and 
the VA's mutual responsibilities for providing evidence.  All 
relevant medical records have already been obtained.  For the 
foregoing reasons, the VA has satisfied the notice and duty 
to assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board now turns to the merits of the appeal for an 
effective date earlier than June 13, 1996 for an increased 
combined 100 percent rating (increased from a noncompensable 
rating) for erythema multiforme.  The veteran has mostly 
contended that the increased rating should be retroactive to 
discharge from service in 1968, although he and his attorney 
have also suggested other dates for an earlier effective 
date.

In the May 2003 written argument to the Board, the veteran's 
attorney noted that in April 1979, the veteran filed a claim 
for an increased rating for erythema multiforme, at which 
time he reported an address in [redacted], North Carolina; it 
was noted that the RO denied this claim in June 1979; it was 
alleged that (in July 1979) the RO sent notice of the denial 
to a wrong address in [redacted], Pennsylvania; and it was argued 
that therefore the June 1979 RO denial never became final, 
and that the correct effective date for an increased rating 
should be in April 1979.  The Board notes, however, that the 
veteran filed a change of address form in late June 1979, 
indicating a permanent address change to an address in 
[redacted], Pennsylvania; the RO sent notice of the denial to the 
proper address (the last address of record); and even if the 
RO had not done so, it is clear the veteran received the 
notice, as it was not returned as undeliverable.  So, there 
is no merit to this theory for an earlier effective date.  
The April 1979 RO denial of an increased rating was not 
timely appealed, and it became final.  38 U.S.C.A. § 7105.

The veteran elsewhere states that he has been appealing 
denials of his claim for an increased rating for his 
disability since 1982.  However, in September 1984, the Board 
denied his appeal (from a February 1982 Board decision) for a 
compensable rating, and such Board decision is final.  38 
U.S.C.A. § 7104.  Subsequently, the RO again denied separate 
claims for an increased rating in February 1988 and August 
1992 decisions.  The veteran did not appeal these decisions, 
which also became final.  38 U.S.C.A. § 7105.  Thus the 
effective date for any subsequent increased rating must be 
determined in relation to a new claim, which was filed on 
June 13, 1996.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet.App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

As noted, the veteran's increased rating claim was filed on 
June 13, 1996.  There is no medical evidence on file which 
reflects an increase in the severity of erythema multiforme 
within the year preceding the June 13, 1996 claim.  In fact, 
the veteran does not allege that the disability increased on 
a specific date within the year preceding the claim; rather, 
he alleges it worsened much earlier.  In the May 2003 written 
argument to the Board, the veteran's attorney points to 
medical evidence dating to the 1980s, and essentially argues 
that the condition was worse (not that it became worse) 
during the year preceding the June 13, 1996 claim.  On this 
basis, he suggests that an earlier effective date in June 
1995 (one year prior to the June 1996 claim) should be 
granted for the increased rating.  But this is not the 
correct interpretation of 38 U.S.C.A. § 5110(a), (b)(2) and 
38 C.F.R. § 3.400(o).  Such law and regulation provide that 
the effective date for an increased rating may be from a 
particular date within the year preceding the claim if the 
evidence shows that on such date the condition increased in 
severity.  Thus, if a condition had already worsened more 
than a year before the claim for an increased rating was 
filed, the effective date for the increased rating will be 
the date the VA receives the increased rating claim.  See 
Hazan, supra; Harper, supra; VAOPGCPREC 12-98.

The veteran's attorney states that the evidence of 
longstanding residuals since at least 1982 supports an 
earlier effective date, and he cites McGrath v. Gober, 
14 Vet. App. 28 (2000), for the proposition that a 
retrospective medical report can support entitlement to an 
earlier effective date.  However, that case is inapposite.  
In McGrath, the Court held that when an original claim for 
benefits is pending, the date on which the evidence is 
submitted is irrelevant even if it was submitted over twenty 
years after the time period in question; in that case, there 
was already an outstanding pending claim that was still open, 
and evidence dated years after the pending claim was 
submitted.  In the present case, as discussed above, there 
was no pending claim prior to the claim filed in June 1996.

Based on all the evidence, it is not factually ascertainable 
that erythema multiforme increased in severity on some date 
within the year preceding June 13, 1996.  Therefore, the 
effective date for the increased rating, from 0 percent to a 
combined 100 percent, for erythema multiforme may be no 
earlier than the date of VA receipt of the claim, i.e., June 
13, 1996.  

The Board concludes that neither the law nor the evidence 
supports an effective date earlier than June 13, 1996, for 
the increased 100 percent combined rating for erythema 
multiforme.  There is no unadjudicated pending claim that 
could serve as the basis for an earlier effective date.  In 
addition, there was no medical evidence of record within the 
one-year period prior to June 13, 1996, when the veteran 
filed the claim for an increased rating, that could serve as 
the basis for an effective date within that one-year period 
preceding the current effective date.  The RO assigned the 
earliest effective date legally permitted in this case, for 
an award of an increased rating, and no earlier effective 
date is permitted by law (absent a finding of CUE in a prior 
decision, and such is not the subject of the present appeal).  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Furthermore, the RO 
correctly made payment, pursuant to the award, effective 
July 1, 1996, in accordance with legal authority that 
mandates that the period of payment is to commence on the 
first of the month following the month in which the award 
became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

The preponderance of the evidence is against the claim for an 
earlier effective date for an increased combined 100 percent 
rating for service-connected erythema multiforme.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

An effective date earlier than June 13, 1996, for an 
increased combined 100 percent rating for service-connected 
erythema multiforme, is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

